DETAILED ACTION
Claims 1-29 are presented for examination.
This office action is in response to submission of application on 01-JUN-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 28 and 29 are objected to because of the following informalities:  
Claim 28 contains and additional “the” on line 9 of the claim as filed. The limitation reads as “hazard using a simulation, the; and”. Examiner recommends the following correction “hazard using a simulation”
Claim 29 contains an additional period on line 8 of the claim as filed. The limitation reads as “simulated ground motion intensity data associated with the area of known hazard.” Examiner recommends the following correction “simulated ground motion intensity data associated with the area of known hazard,”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites a mental process.

MPEP 2106.04(a)(2)(Ill) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Comparing and providing is interpreted as a form of an evaluation. Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”

processing geological and/or seismological data associated with an area of unknown hazard using a simulation model,
determining, based on the processing, simulated ground motion intensity data associated with the area of unknown hazard.
The processing of the ground motion intensity data in relation to an unknown hazard amounts to an evaluation resulting in a forecast of how the unknown hazard will perform, potentially done in the form of an opinion, a mental process.

Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites additional elements of extra-solution activity (mere data gathering/post-solution).

the simulation model is determined at least partly based on geological and/or seismological data associated with an area of known hazard and ground motion intensity data associated with the area of known hazard; and
The model uses known hazard data that has been gathered in mere data gathering. No additional details are provided in the claim how the data is collected and could reasonably be interpreted to be in a database.

MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity. The claim 

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering/post solution activity (Insignificant Extra-Solution Activity) and a general purpose computer do not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir.2011) is insignificant extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 2 recites “wherein the simulation model is arranged to correlate geological and/or seismological data with ground motion intensity data” furthers the abstract idea by performing correlation, which is an evaluation and therefore a mental process.

Claim 3 recites “wherein the ground motion intensity data associated with the area of known hazard comprises one or more of: peak ground velocity; peak ground acceleration; and spectral acceleration at first mode of vibration” is adding to the mere data gathering by further narrowing the type of data available.

Claim 4 recites “wherein the simulated ground motion intensity data associated with the area of unknown hazard comprises one or more of: peak ground velocity; peak ground acceleration; and spectral acceleration at first mode of vibration” is adding to the mere data gathering by further narrowing the type of data available.

Claim 5 recites “wherein the simulation model is a physics-based simulation model” furthers the abstract idea by defining the model as a “physics-based” model which can be evaluated with the aid of pen and paper.

Claim 6 recites “prior to the processing, comparing tectonic settings of the area of unknown hazard with respective tectonic settings of a plurality of areas of known hazard to determine a respective similarity score; and determining the area of known hazard with the highest similarity score; and wherein the determined area of known hazard with the highest similarity score is the same area as the area of known hazard based on which the physics-based simulation model is determined” furthers the abstract idea by determining a similarity score, which is a judgement between the known and unknown areas, therefore reciting a mental process.

Claim 7 recites “wherein the geological and/or seismological data associated with the area of unknown hazard comprises the geological and/or seismological data associated with an area of known hazard, in which the area of known hazard and the area of unknown hazard are of similar tectonic properties” further defines the data used in the method by having data of similar properties which is defining the data gathered through mere data gathering.

Claim 8 recites “wherein the geological and/or seismological data associated with the area of known hazard comprises data relating to one or more of: topography data, ground motion data, hazard information, historical earthquake magnitudes, fault rupture area, fault mechanism, site condition, focal depth, and soil types; wherein the geological and/or seismological data associated with an area of unknown hazard may include data relating to one or more of: topography data, ground motion data, hazard information, historical earthquake magnitudes, fault rupture area, fault mechanism, site condition, focal depth, and soil types; and wherein the geological and/or seismological data associated with the area of unknown hazard is less dense or less complete than the geological and/or seismological data associated with the area of known hazard” is adding to the mere data gathering by further narrowing the type of data available.

Claim 9 recites “combining the simulated ground motion intensity data associated with the area of unknown hazard with the ground motion intensity data associated with the area of known hazard” furthers the abstract idea because the combining of the results can reasonably be interpreted as evaluating, a mental process.

Claim 10 recites “presenting the simulated ground motion intensity data associated with the area of unknown hazard” the “presenting” the data is post-solution activity.

Claim 11 recites “prior to the processing, determining the simulation model” is adding to the abstract idea by performing an evaluation prior to processing.

Claim 12 recites “wherein determining the simulation model includes: building, training, and/or optimizing the simulation model” the optimizing of the model can be reasonably interpreted as an evaluation, a mental process.

Claim 13 recites “processing geological and/or seismological data associated with an area of known hazard using the simulation model; determining, based on the processing, simulated ground motion intensity data associated with the area of known hazard; comparing the determined simulated ground motion intensity data associated with the area of known hazard and the ground motion intensity data associated with the area of known hazard; and optimizing the simulation model based on the comparison” performing a comparison of data is an evaluation and a mental process.

Claim 14 recites “processing the determined simulated ground motion intensity data associated with the area of unknown hazard with a second simulation model” performing a second simulation is merely repeating the abstract idea.

Claim 15 recites “wherein the second simulation model comprises a ground motion attenuation model” is furthering the abstract idea because a ground motion attenuation model is an evaluation which can be done reasonably with pen and paper.

Claim 16 recites “wherein the ground motion attenuation model is a machine-learning-based model” defining the model as learning-based does not narrow the model to more than what can be competed in an evaluation or judgement of the data accomplished with the aid of a pen and paper.

Claim 17 recites “determining the second simulation model based on: geological and/or seismological data associated with an area of unknown hazard; geological and/or seismological data associated with an area of known hazard; ground motion intensity data associated with the area of known hazard; simulated ground motion intensity data associated with the area of unknown hazard; and simulated ground motion intensity data associated with the area of known hazard” evaluation of the model using intensity data is a judgement completed using the aid of pen and paper and is therefore a mental process.

Claim 18 recites “wherein determining the second simulation model includes: building, training, and/or optimizing the second simulation model” the optimization of a model is an evaluation, a mental process.

Claim 19 recites “applying probabilistic seismic hazard analysis to the ground motion attenuation model to determine respective probability of exceeding various levels of ground motion estimated over a specified time period” determining if a value exceeds another value is an evaluation, a mental process.

Claim 20 recites “presenting the analysis result” the “presenting” the data is post-solution activity.

Claim 21 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites a mental process.

MPEP 2106.04(a)(2)(Ill) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Comparing and providing is interpreted as a form of an evaluation. Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”

processing simulated ground motion intensity data associated with the area of unknown hazard with a simulation model;
wherein the simulation model is determined at least partly based on: geological and/or seismological data associated with an area of unknown hazard;
The processing of the ground motion intensity data in relation to an unknown hazard amounts to an evaluation resulting in a forecast of how the unknown hazard will perform, potentially done in the form of an opinion, a mental process.
simulated ground motion intensity data associated with the area of known hazard.
The simulated ground motion intensity data of the known hazard amounts to evaluating the known hazard.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites additional elements of extra-solution activity (mere data gathering/post-solution).

geological and/or seismological data associated with an area of known hazard; ground motion intensity data associated with the area of known hazard; and
The model uses known hazard data that has been gathered in mere data gathering. No additional details are provided in the claim how the data is collected and could reasonably be interpreted to be in a database.

MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity. The claim recites receiving data and generating a model as output. No details are provided on how the data is collected or how the data is provided to the user is not claimed.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering/post solution activity (Insignificant Extra-Solution Activity) and a general purpose computer do not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir.2011) is insignificant extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
ineligible.

Claim 22 recites “wherein the simulation model comprises a ground motion attenuation model” is furthering the abstract idea because a ground motion attenuation model is an evaluation which can be done reasonably with pen and paper.

Claim 23 recites “wherein the ground motion attenuation model is a machine-learning-based model” defining the model as learning-based does not narrow the model to more than what can be competed in an evaluation or judgement of the data accomplished with the aid of a pen and paper.

Claim 24 recites “determining the simulation model based on: geological and/or seismological data associated with an area of unknown hazard; geological and/or seismological data associated with an area of known hazard; ground motion intensity data associated with the area of known hazard; simulated ground motion intensity data associated with the area of unknown hazard; and simulated ground motion intensity data associated with the area of known hazard” evaluation of the model using intensity data is a judgement completed using the aid of pen and paper and is therefore a mental process.
Claim 25 recites “wherein determining the simulation model includes: building, training, and/or optimizing the simulation model” the optimization of a model is an evaluation, a mental process.

Claim 26 recites “applying probabilistic seismic hazard analysis to the ground motion attenuation model to determine respective probability of exceeding various levels of ground motion estimated over a specified time period” determining if a value exceeds another value is an evaluation, a mental process.

Claim 27 recites “presenting the analysis result” the “presenting” the data is post-solution activity.

Claim 28 (Statutory Category – System)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites a mental process.

MPEP 2106.04(a)(2)(Ill) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Comparing and providing is interpreted as a form of an evaluation. Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”

wherein the one or more processors are arranged to process geological and/or seismological data associated with an area of unknown hazard using a simulation model, the; and determine, based on the processing, simulated ground motion intensity data associated with the area of unknown hazard.
The processing of the ground motion intensity data in relation to an unknown hazard amounts to an evaluation resulting in a forecast of how the unknown hazard will perform, potentially done in the form of an opinion, a mental process.

Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites additional elements of extra-solution activity (mere data gathering/post-solution).

a simulation model determined at least partly based on geological and/or seismological data associated with an area of known hazard and ground motion intensity data associated with the area of known hazard;
The model uses known hazard data that has been gathered in mere data gathering. No additional details are provided in the claim how the data is collected and could reasonably be interpreted to be in a database.

MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity. The claim recites receiving data and generating a model as output. No details are provided on how the data is collected or how the data is provided to the user is not claimed.

one or more processors; and memory operably connecting with the one or more processors and storing
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering/post solution activity (Insignificant Extra-Solution Activity) and a general purpose computer do not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 29 (Statutory Category – System)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites a mental process.

MPEP 2106.04(a)(2)(Ill) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Comparing and providing is interpreted as a form of an evaluation. Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”
a simulation model determined at least partly based on geological and/or seismological data associated with an area of unknown hazard;
are arranged to process simulated ground motion intensity data associated with the area of unknown hazard with a simulation model.


and simulated ground motion intensity data associated with the area of known hazard. 
The simulated ground motion intensity data of the known hazard amounts to evaluating the known hazard.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites additional elements of extra-solution activity (mere data gathering/post-solution).

geological and/or seismological data associated with an area of known hazard; ground motion intensity data associated with the area of known hazard; 
The model uses known hazard data that has been gathered in mere data gathering. No additional details are provided in the claim how the data is collected and could reasonably be interpreted to be in a database.

MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity. The claim recites receiving data and generating a model as output. No details are provided on how the data is collected or how the data is provided to the user is not claimed.

one or more processors; and memory operably connecting with the one or more processors and storing
wherein the one or more processors
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering/post solution activity (Insignificant Extra-Solution Activity) and a general purpose computer do not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-29 are rejected under 35 U.S.C. 103 as being unpatentable over
Walsh III, U.S. Patent Application Publication 2019/0137639 A1 (hereinafter ‘Walsh’) in view of
Mert, “Physically based ground motion prediction and validation: a case study medium-size magnitude Marmara Sea earthquakes” [2017] (hereinafter ‘Mert’).

Regarding Claim 1: A computer-implemented method for determining seismic hazard related data, comprising: 
Walsh teaches processing geological and/or seismological data associated with an area of unknown hazard using a simulation model, ([0084] Walsh teaches an assessment of an area of interest, i.e. area of unknown hazard using seismicity, i.e. seismological data “…If risk, infrastructure damage, or felt seismicity are of interest, 714 step 900 begins an assessment of these consequences. In these cases, a range of distances 1626 to exposure should be assessed 902…”)
Walsh teaches the simulation model is determined at least partly based on geological and/or seismological data associated (Continuing [0084] Walsh teaches an event magnitude of ground motion where the intensity and potential can be determined “…Given an event magnitude, a ground motion prediction equation or a model of ground motion can be used to calculate a curve relating intensity to distance 904. This quantifies the potential for ground shaking at a distance, and can be repeated for each potential distance and magnitude 906…”)
Walsh teaches determining, based on the processing, simulated ground motion intensity data associated with the area of unknown hazard. (Continuing [0084] Walsh teaches determining the Peak Ground Acceleration, i.e. ground motion intensity for the distances around a well location, i.e. area of unknown hazard “…FIG. 16 It also relates Peak Ground Acceleration (PGA) to the Modified Mercalli Intensity scale and shows the cumulative number of people living within each distance of an example well location. In particular, PGA is chosen as the ground motion intensity metric 1624, but the other metrics introduced above could also be used…”)

Although Walsh teaches recorded data [0072] “after one or more earthquakes have been recorded during injection”,
Walsh does not appear to explicitly disclose
data associated with the area of known hazard

However, Mert teaches data associated with the area of known hazard (Pg. 1785 Mert teaches inversion of earthquake recordings, i.e. data, where the source is of a particular earthquake, i.e. area of known hazard “…A simultaneous inversion of earthquake recordings was conducted to obtain moment (Mo), source corner frequency (fc) and site-specific attenuation (tg * ). Simultaneous inversion is based upon the assumption that corrected long period spectral levels, and the source corner frequencies from a particular earthquake will have the same value at each site, so that differences in spectra can be attributed to propagation path, individual site attenuation and site response…”)
Walsh and Mert are analogous art because they are from the same field of endeavor, ground motion prediction (earthquake).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulation model is determined at least partly based on geological and/or seismological data associated as disclosed by Walsh by data associated with the area of known hazard as disclosed by Mert.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the development of codes and standards for areas that have not previously had an earthquake in a region as discussed on pg. 1797 ¶6 by Mert “…Because the methodology produces source- and site-specific synthetic ground motion time histories with a goodness-of-fit scores between ‘good’ and ‘excellent’ range (61.128–82.164) based on Anderson (2003), this methodology can be tried to produce ground motion that has not been recorded previously during a catastrophic earthquake in the region and it can be used to develop or improve seismic codes and standards…”

Regarding Claim 2: Walsh and Mert teach The computer-implemented method of claim 1, 
Walsh teaches wherein the simulation model is arranged to correlate geological and/or seismological data with ground motion intensity data. ([0050] Walsh teaches the PGA, i.e. ground motion intensity is compared to a curve, i.e. correlate “…FIG. 17. Shows an example probability of PGA exceedance curve and a curve describing the probability of ground motion being felt in each respective Modified Mercalli category, according to some embodiments…”)

Regarding Claim 3: Walsh and Mert teach The computer-implemented method of claim 2, wherein the ground motion intensity data associated with the area of known hazard comprises one or more of: 
Walsh teaches peak ground velocity; peak ground acceleration; and spectral acceleration at first mode of vibration. ([0050] Walsh teaches peak ground velocity “…(7) Although Modified Mercalli Intensity bins of peak ground acceleration are presented herein, other binning techniques and ground motion metrics (such as Peak Ground Displacement and Peak Ground Velocity) can be used. These may partition ground motions into discrete bins or continuous functions with associated probability of consequence functions…”)

Regarding Claim 4: Walsh and Mert teach The computer-implemented method of claim 3, wherein the simulated ground motion intensity data associated with the area of unknown hazard comprises one or more of: 
Walsh teaches peak ground velocity; peak ground acceleration; and spectral acceleration at first mode of vibration. ([0050] Walsh teaches peak ground velocity “…(7) Although Modified Mercalli Intensity bins of peak ground acceleration are presented herein, other binning techniques and ground motion metrics (such as Peak Ground Displacement and Peak Ground Velocity) can be used. These may partition ground motions into discrete bins or continuous functions with associated probability of consequence functions…”)

Regarding Claim 5: Walsh and Mert teach The computer-implemented method of claim 1, 
Mert teaches wherein the simulation model is a physics-based simulation model. (Abstract Mert teaches physic-based modeling “…The applicability of empirical Green’s functions methodology and physics-based solution of earthquake rupture have been assessed in terms of modeling complex geologic structures…”)

Regarding Claim 7: Walsh and Mert teach The computer-implemented method of claim 1, wherein the geological and/or seismological data associated with the area of unknown hazard comprises 
Walsh teaches the geological and/or seismological data associated with an area of known hazard, in which the area of known hazard and the area of unknown hazard are of similar tectonic properties. ([0059] Walsh teaches determine if the seismogenic index, i.e. tectonic property, is similar to the induced earthquake, i.e. hazard “…calculated seismogenic index or substantially similar parameter can be used to seismotectonically characterize the productivity of earthquakes induced by injection through time at an injection location. This allows for determination of a relationship between fluid injection parameters and resultant seismicity observed thus far. The seismogenic index relates cumulative injected volume to "a" value because they are related through injection pressure and statistical and mechanical behavior of a fracture network. The seismogenic index also assumes proportionality between events and volume exactly equal to one, but this proportionality could be treated as uncertain…”)

Regarding Claim 8: Walsh and Mert teach The computer-implemented method of claim 1, 
Walsh teaches wherein the geological and/or seismological data associated with the area of known hazard comprises data relating to one or more of: topography data, ground motion data, hazard information, historical earthquake magnitudes, fault rupture area, fault mechanism, site condition, focal depth, and soil types; ([0027] Walsh teaches historical earthquake data “…The techniques in any of (0007-0026], including executing a fragility function representing a susceptibility of structures to damage by shaking; calculating, based on historical earthquake data, a probabilistic description representative of how people would perceive ground motion; or both…”)
Walsh teaches wherein the geological and/or seismological data associated with an area of unknown hazard may include data relating to one or more of: topography data, ground motion data, hazard information, historical earthquake magnitudes, fault rupture area, fault mechanism, site condition, focal depth, and soil types; and ([0026] Walsh teaches the forecasted distribution, i.e. unknown is evaluated using earthquake magnitudes “…The techniques in any of (0007-0025], including applying the forecasted distribution to evaluate a chance of violating a traffic light based constraint, wherein the traffic light based constraint comprises an earthquake magnitude…”)
Walsh teaches wherein the geological and/or seismological data associated with the area of unknown hazard is less dense or less complete than the geological and/or seismological data associated with the area of known hazard. ([0088] Walsh teaches the magnitude of completeness, i.e. less complete is where the method is applied among other uncertainties, such as unknown hazards “…Logic trees are used to weight different calculation results 2002 based on their associated probabilities 2004 to produce a combined model result 2006. This strategy can be applied separately to several parts of this model, including treatment of the maximum magnitude possible, the magnitude of completeness, or the weighting of different prior earthquake catalogs among other uncertainties…”)

Regarding Claim 9: Walsh and Mert teach The computer-implemented method of claim 1, further comprising: 
Walsh teaches combining the simulated ground motion intensity data associated with the area of unknown hazard with the ground motion intensity data associated with the area of known hazard. ([0011] Walsh teaches receiving the earthquake magnitudes, i.e. ground motion intensity and an creating a expected distribution and forecast, i.e. simulated to determine potential outcome of the earthquake “…In some non-limiting embodiments of the present techniques, a method of processing earthquake magnitude and fluid injection data includes: (1) receiving, from computers or users, data indicative of earthquake magnitudes and fluid injection rates; (2) calculating a Gutenburg-Richter b value and its uncertainty based on the received earthquake data; (3) calculating a seismogenic index based on an injected volume and the Gutenburg-Richter b value and earthquake count; (4) generating a b value expectation; (5) using the observed b value or applying Bayes theorem to generate an expected distribution of future b observations or just using the b expectation to forecast; and (6) forecasting induced event population, based on the seismogenic index, a distribution of earthquakes from future injection and an expectation of b value; (7) Potential consequences of this distribution of earthquakes…”)

Regarding Claim 10: Walsh and Mert teach The computer-implemented method of claim 1, further comprising: 
Walsh teaches presenting the simulated ground motion intensity data associated with the area of unknown hazard. ([0012] Walsh teaches a forecasted distribution, i.e. simulated intensity of the unknown “…calculating a ground motion prediction equation or model of shaking intensity vs. distance informed or weighted by the forecasted distribution of earthquakes…”)

Regarding Claim 11: Walsh and Mert teach The computer-implemented method of claim 1, further comprising: 
Walsh teaches prior to the processing, determining the simulation model. ([0075] Walsh teaches to generate a prior expectation of the model “…The first step of using Bayes' rule is to generate a prior expectation 400 against which the calculated b distribution 310 or 312 can be evaluated. FIG. 4. shows how a distribution of expected b values can be generated. First, one or more catalogs from nearby areas, similar injection sites, sites with similar operations and/or geologies, regional databases, or analytical distributions 402 are gathered…”)

Regarding Claim 12: Walsh and Mert teach The computer-implemented method of claim 11, wherein determining the simulation model includes: 
Walsh teaches building, training, and/or optimizing the simulation model. ([0082] Walsh teaches optimizing “…If tolerance is not exceeded 810, injection plans may be optimized for a given seismogenic index 816…”)

Regarding Claim 13: Walsh and Mert teach The computer-implemented method of claim 1, further comprising: 
Walsh teaches processing geological and/or seismological data associated with ([0084] Walsh teaches determining the Peak Ground Acceleration, i.e. ground motion intensity for the distances around a well location, i.e. area of unknown hazard “…FIG. 16 It also relates Peak Ground Acceleration (PGA) to the Modified Mercalli Intensity scale and shows the cumulative number of people living within each distance of an example well location. In particular, PGA is chosen as the ground motion intensity metric 1624, but the other metrics introduced above could also be used…”)
Walsh teaches determining, based on the processing, simulated ground motion intensity data associated with the ([0084] Walsh teaches an event magnitude of ground motion where the intensity and potential can be determined “…Given an event magnitude, a ground motion prediction equation or a model of ground motion can be used to calculate a curve relating intensity to distance 904. This quantifies the potential for ground shaking at a distance, and can be repeated for each potential distance and magnitude 906…”)
Mert teaches data associated with the area of known hazard (Pg. 1785 Mert teaches inversion of earthquake recordings, i.e. data, where the source is of a particular earthquake, i.e. area of known hazard “…A simultaneous inversion of earthquake recordings was conducted to obtain moment (Mo), source corner frequency (fc) and site-specific attenuation (tg * ). Simultaneous inversion is based upon the assumption that corrected long period spectral levels, and the source corner frequencies from a particular earthquake will have the same value at each site, so that differences in spectra can be attributed to propagation path, individual site attenuation and site response…”)
Mert teaches comparing the determined simulated ground motion intensity data associated with the area of known hazard and the ground motion intensity data associated with the area of known hazard; and (Pg. 1781 ¶2 Mert teaches to compare the data to determine if there is agreement between the values and for validation “…Validation procedure is not simple due to the difficulties in the determination of credible synthetic seismogram and the reliability of ground motion simulation tools. The best way to validate simulation procedure is to compare synthetic seismograms with real recorded earthquakes. At this point, there are two important questions to answer: The first question is how to determine comparison parameters, and the second one is how to decide the criteria of what a good agreement or a poor agreement is…”)
Walsh teaches optimizing the simulation model based on the comparison. ([0041] Walsh teaches optimizing of the risk “…Shows an example method of calculating the risk of exceeding a traffic light based on earthquake magnitude and of optimizing injection so it does not lead to exceedance of tolerable risk parameters, according to some embodiments…”)

Regarding Claim 14: Walsh and Mert teach The computer-implemented method of claim 1, wherein the simulation model is the first simulation model, and wherein the method further comprises: 
Walsh teaches processing the determined simulated ground motion intensity data associated with the area of unknown hazard with a second simulation model. ([0077] Walsh teaches to repeat the calculations, i.e. a second simulation model “…We then repeat this calculation from 508 for bin 1312, calculating the likelihood function, then the posterior, and then multiplying the posterior by the probability of bin 1312, which is about 8%. We add this result to the previous result at 516, and continue to the next bin at 508, building up a final posterior once we've gone over each bin in plot 1304. The final posterior from step 516 is plotted in 1308. This distribution represents the expectation of b value of future events and can be used at step 706…”)

Regarding Claim 15: Walsh and Mert teach The computer-implemented method of claim 14, wherein the second simulation model comprises 
Mert teaches a ground motion attenuation model. (Pg. 1780 ¶1 Mert teaches evaluation the simulated ground motion for attenuation “…used the same hybrid model, semistochastic procedure for the high frequency and deterministic model for the low frequency, to evaluate the influence of source and attenuation parameters on the simulated ground motion…”)

Regarding Claim 16: Walsh and Mert teach The computer-implemented method of claim 15, 
Walsh teaches wherein the ground motion attenuation model is a machine-learning-based model. ([0060] Walsh teaches learning techniques, i.e. machine-learning-based model “…Various statistical inference or statistical learning techniques or algorithms can be used to infer the expected distribution of future earthquakes as different from those observed previously, based on training or prior data. One example of this technique is the use of Bayes' theorem. Another is to just use the distribution already observed…”)

Regarding Claim 17: Walsh and Mert teach The computer-implemented method of claim 16, further comprising determining the second simulation model based on: 
Walsh teaches geological and/or seismological data associated with an area of unknown hazard; ([0084] Walsh teaches an assessment of an area of interest, i.e. area of unknown hazard using seismicity, i.e. seismological data “…If risk, infrastructure damage, or felt seismicity are of interest, 714 step 900 begins an assessment of these consequences. In these cases, a range of distances 1626 to exposure should be assessed 902…”)
Walsh teaches geological and/or seismological data associated with an ([0084] Walsh teaches an event magnitude of ground motion where the intensity and potential can be determined “…Given an event magnitude, a ground motion prediction equation or a model of ground motion can be used to calculate a curve relating intensity to distance 904. This quantifies the potential for ground shaking at a distance, and can be repeated for each potential distance and magnitude 906…”)
Walsh teaches simulated ground motion intensity data associated with the area of unknown hazard; and ([0084] Walsh teaches determining the Peak Ground Acceleration, i.e. ground motion intensity for the distances around a well location, i.e. area of unknown hazard “…FIG. 16 It also relates Peak Ground Acceleration (PGA) to the Modified Mercalli Intensity scale and shows the cumulative number of people living within each distance of an example well location. In particular, PGA is chosen as the ground motion intensity metric 1624, but the other metrics introduced above could also be used…”)
Walsh teaches simulated ground motion intensity data associated with the (Continuing [0084] Walsh teaches determining the Peak Ground Acceleration, i.e. ground motion intensity for the distances around a well location, i.e. area of unknown hazard “…FIG. 16 It also relates Peak Ground Acceleration (PGA) to the Modified Mercalli Intensity scale and shows the cumulative number of people living within each distance of an example well location. In particular, PGA is chosen as the ground motion intensity metric 1624, but the other metrics introduced above could also be used…”)
Mert teaches data associated with the area of known hazard (Pg. 1785 Mert teaches inversion of earthquake recordings, i.e. data, where the source is of a particular earthquake, i.e. area of known hazard “…A simultaneous inversion of earthquake recordings was conducted to obtain moment (Mo), source corner frequency (fc) and site-specific attenuation (tg * ). Simultaneous inversion is based upon the assumption that corrected long period spectral levels, and the source corner frequencies from a particular earthquake will have the same value at each site, so that differences in spectra can be attributed to propagation path, individual site attenuation and site response…”)

Regarding Claim 18: Walsh and Mert teach The computer-implemented method of claim 17, wherein determining the second simulation model includes: 
Walsh teaches building, training, and/or optimizing the second simulation model. ([0082] Walsh teaches optimizing “…If tolerance is not exceeded 810, injection plans may be optimized for a given seismogenic index 816…”)

Regarding Claim 19: Walsh and Mert teach The computer-implemented method of claim 15, further comprising: 
Walsh teaches applying probabilistic seismic hazard analysis to the ground motion attenuation model to determine respective probability of exceeding various levels of ground motion estimated over a specified time period. ([0080] Walsh teaches a time interval, i.e. specified time period and a histogram for probabilistic analysis for the risk assessment, i.e. exceeding levels “…Histogram 1402 shows the number of earthquakes above the magnitude of completeness 1110 recorded in each time interval during injection. Line 1404 shows the fluid injection rate over the duration of the stage. The area under the curve to the left of any given time represents the total fluid volume injected up to that time; the area under the curve to the right of that time represents the remaining fluid volume to be injected. In general, the remaining fluid volume is planned approximately in advance. However, it may be altered as the result of a risk assessment or protocol. Note that if the magnitude of completeness is uncertain, it can be treated probabilistically…”)

Regarding Claim 20: Walsh and Mert teach The computer-implemented method of claim 19, further comprising: 
Walsh teaches presenting the analysis result. ([0085] Walsh teaches a plot is presented to the user with the results “…1704 is a plot of the probability of a PGA being felt by a person based on the descriptions of the Modified Mercalli Intensity. This plot is poorly constrained, and may vary by person, location, and time of day or other conditions. In this case, line 1704 was chosen by a user…”)

Regarding Claim 21: A computer-implemented method for determining seismic hazard related data, comprising: 
Walsh teaches processing simulated ground motion intensity data associated with the area of unknown hazard with a simulation model; ([0084] Walsh teaches determining the Peak Ground Acceleration, i.e. ground motion intensity for the distances around a well location, i.e. area of unknown hazard “…FIG. 16 It also relates Peak Ground Acceleration (PGA) to the Modified Mercalli Intensity scale and shows the cumulative number of people living within each distance of an example well location. In particular, PGA is chosen as the ground motion intensity metric 1624, but the other metrics introduced above could also be used…”)
Walsh teaches wherein the simulation model is determined at least partly based on: geological and/or seismological data associated with an area of unknown hazard; (Continuing [0084] Walsh teaches an assessment of an area of interest, i.e. area of unknown hazard using seismicity, i.e. seismological data “…If risk, infrastructure damage, or felt seismicity are of interest, 714 step 900 begins an assessment of these consequences. In these cases, a range of distances 1626 to exposure should be assessed 902…”)
Walsh teaches geological and/or seismological data associated with an ([0084] Walsh teaches an event magnitude of ground motion where the intensity and potential can be determined “…Given an event magnitude, a ground motion prediction equation or a model of ground motion can be used to calculate a curve relating intensity to distance 904. This quantifies the potential for ground shaking at a distance, and can be repeated for each potential distance and magnitude 906…”)
Walsh teaches simulated ground motion intensity data associated with the (Continuing [0084] Walsh teaches determining the Peak Ground Acceleration, i.e. ground motion intensity for the distances around a well location, i.e. area of unknown hazard “…FIG. 16 It also relates Peak Ground Acceleration (PGA) to the Modified Mercalli Intensity scale and shows the cumulative number of people living within each distance of an example well location. In particular, PGA is chosen as the ground motion intensity metric 1624, but the other metrics introduced above could also be used…”)

Although Walsh teaches recorded data [0072] “after one or more earthquakes have been recorded during injection”,
Walsh does not appear to explicitly disclose
data associated with the area of known hazard

However, Mert teaches data associated with the area of known hazard (Pg. 1785 Mert teaches inversion of earthquake recordings, i.e. data, where the source is of a particular earthquake, i.e. area of known hazard “…A simultaneous inversion of earthquake recordings was conducted to obtain moment (Mo), source corner frequency (fc) and site-specific attenuation (tg * ). Simultaneous inversion is based upon the assumption that corrected long period spectral levels, and the source corner frequencies from a particular earthquake will have the same value at each site, so that differences in spectra can be attributed to propagation path, individual site attenuation and site response…”)
Walsh and Mert are analogous art because they are from the same field of endeavor, ground motion prediction (earthquake).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the geological and/or seismological data associated as disclosed by Walsh by data associated with the area of known hazard as disclosed by Mert.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the development of codes and standards for areas that have not previously had an earthquake in a region as discussed on pg. 1797 ¶6 by Mert “…Because the methodology produces source- and site-specific synthetic ground motion time histories with a goodness-of-fit scores between ‘good’ and ‘excellent’ range (61.128–82.164) based on Anderson (2003), this methodology can be tried to produce ground motion that has not been recorded previously during a catastrophic earthquake in the region and it can be used to develop or improve seismic codes and standards…”

Regarding Claim 22: Walsh and Mert teach The computer-implemented method of claim 21, wherein the simulation model comprises 
Mert teaches a ground motion attenuation model. (Pg. 1780 ¶1 Mert teaches evaluation the simulated ground motion for attenuation “…used the same hybrid model, semistochastic procedure for the high frequency and deterministic model for the low frequency, to evaluate the influence of source and attenuation parameters on the simulated ground motion…”)

Regarding Claim 23: Walsh and Mert teach The computer-implemented method of claim 22, 
Walsh teaches wherein the ground motion attenuation model is a machine-learning-based model. ([0060] Walsh teaches learning techniques, i.e. machine-learning-based model “…Various statistical inference or statistical learning techniques or algorithms can be used to infer the expected distribution of future earthquakes as different from those observed previously, based on training or prior data. One example of this technique is the use of Bayes' theorem. Another is to just use the distribution already observed…”)

Regarding Claim 24: Walsh and Mert teach The computer-implemented method of claim 23, further comprising determining the simulation model based on: 
Walsh teaches geological and/or seismological data associated with an area of unknown hazard; (Continuing [0084] Walsh teaches an assessment of an area of interest, i.e. area of unknown hazard using seismicity, i.e. seismological data “…If risk, infrastructure damage, or felt seismicity are of interest, 714 step 900 begins an assessment of these consequences. In these cases, a range of distances 1626 to exposure should be assessed 902…”)
Walsh teaches geological and/or seismological data associated with an ([0084] Walsh teaches an event magnitude of ground motion where the intensity and potential can be determined “…Given an event magnitude, a ground motion prediction equation or a model of ground motion can be used to calculate a curve relating intensity to distance 904. This quantifies the potential for ground shaking at a distance, and can be repeated for each potential distance and magnitude 906…”)
Walsh teaches simulated ground motion intensity data associated with the area of unknown hazard; and ([0084] Walsh teaches determining the Peak Ground Acceleration, i.e. ground motion intensity for the distances around a well location, i.e. area of unknown hazard “…FIG. 16 It also relates Peak Ground Acceleration (PGA) to the Modified Mercalli Intensity scale and shows the cumulative number of people living within each distance of an example well location. In particular, PGA is chosen as the ground motion intensity metric 1624, but the other metrics introduced above could also be used…”)
Walsh teaches simulated ground motion intensity data associated with the (Continuing [0084] Walsh teaches determining the Peak Ground Acceleration, i.e. ground motion intensity for the distances around a well location, i.e. area of unknown hazard “…FIG. 16 It also relates Peak Ground Acceleration (PGA) to the Modified Mercalli Intensity scale and shows the cumulative number of people living within each distance of an example well location. In particular, PGA is chosen as the ground motion intensity metric 1624, but the other metrics introduced above could also be used…”)
Mert teaches data associated with the area of known hazard (Pg. 1785 Mert teaches inversion of earthquake recordings, i.e. data, where the source is of a particular earthquake, i.e. area of known hazard “…A simultaneous inversion of earthquake recordings was conducted to obtain moment (Mo), source corner frequency (fc) and site-specific attenuation (tg * ). Simultaneous inversion is based upon the assumption that corrected long period spectral levels, and the source corner frequencies from a particular earthquake will have the same value at each site, so that differences in spectra can be attributed to propagation path, individual site attenuation and site response…”)

Regarding Claim 25: Walsh and Mert teach The computer-implemented method of claim 24, wherein determining the simulation model includes: 
Walsh teaches building, training, and/or optimizing the simulation model. ([0082] Walsh teaches optimizing “…If tolerance is not exceeded 810, injection plans may be optimized for a given seismogenic index 816…”)

Regarding Claim 26: Walsh and Mert teach The computer-implemented method of claim 22, further comprising: 
Walsh teaches applying probabilistic seismic hazard analysis to the ground motion attenuation model to determine respective probability of exceeding various levels of ground motion estimated over a specified time period. ([0080] Walsh teaches a time interval, i.e. specified time period and a histogram for probabilistic analysis for the risk assessment, i.e. exceeding levels “…Histogram 1402 shows the number of earthquakes above the magnitude of completeness 1110 recorded in each time interval during injection. Line 1404 shows the fluid injection rate over the duration of the stage. The area under the curve to the left of any given time represents the total fluid volume injected up to that time; the area under the curve to the right of that time represents the remaining fluid volume to be injected. In general, the remaining fluid volume is planned approximately in advance. However, it may be altered as the result of a risk assessment or protocol. Note that if the magnitude of completeness is uncertain, it can be treated probabilistically…”)

Regarding Claim 27: Walsh and Mert teach The computer-implemented method of claim 26, further comprising: 
Walsh teaches presenting the analysis result. ([0085] Walsh teaches a plot is presented to the user with the results “…1704 is a plot of the probability of a PGA being felt by a person based on the descriptions of the Modified Mercalli Intensity. This plot is poorly constrained, and may vary by person, location, and time of day or other conditions. In this case, line 1704 was chosen by a user…”)

Regarding Claim 28: A system for determining seismic hazard related data, comprising: 
Walsh teaches one or more processors; and memory operably connecting with the one or more processors and storing ([0091] Walsh “…The subject matter described herein can be implemented as one or more computer program products, such as one or more computer programs tangibly embodied in an information carrier (e.g., in a machine readable storage device), or embodied in a propagated signal, for execution by, or to control the operation of, data processing apparatus ( e.g., a programmable processor, a computer, or multiple computers…”)
Walsh teaches a simulation model determined at least partly based on geological and/or seismological data associated with an ([0084] Walsh teaches an event magnitude of ground motion where the intensity and potential can be determined “…Given an event magnitude, a ground motion prediction equation or a model of ground motion can be used to calculate a curve relating intensity to distance 904. This quantifies the potential for ground shaking at a distance, and can be repeated for each potential distance and magnitude 906…”)
Walsh teaches wherein the one or more processors are arranged to process geological and/or seismological data associated with an area of unknown hazard using a simulation model, the; and ([0084] Walsh teaches an assessment of an area of interest, i.e. area of unknown hazard using seismicity, i.e. seismological data “…If risk, infrastructure damage, or felt seismicity are of interest, 714 step 900 begins an assessment of these consequences. In these cases, a range of distances 1626 to exposure should be assessed 902…”)
Walsh teaches determine, based on the processing, simulated ground motion intensity data associated with the area of unknown hazard. (Continuing [0084] Walsh teaches determining the Peak Ground Acceleration, i.e. ground motion intensity for the distances around a well location, i.e. area of unknown hazard “…FIG. 16 It also relates Peak Ground Acceleration (PGA) to the Modified Mercalli Intensity scale and shows the cumulative number of people living within each distance of an example well location. In particular, PGA is chosen as the ground motion intensity metric 1624, but the other metrics introduced above could also be used…”)

Although Walsh teaches recorded data [0072] “after one or more earthquakes have been recorded during injection”,
Walsh does not appear to explicitly disclose
data associated with the area of known hazard

However, Mert teaches data associated with the area of known hazard (Pg. 1785 Mert teaches inversion of earthquake recordings, i.e. data, where the source is of a particular earthquake, i.e. area of known hazard “…A simultaneous inversion of earthquake recordings was conducted to obtain moment (Mo), source corner frequency (fc) and site-specific attenuation (tg * ). Simultaneous inversion is based upon the assumption that corrected long period spectral levels, and the source corner frequencies from a particular earthquake will have the same value at each site, so that differences in spectra can be attributed to propagation path, individual site attenuation and site response…”)
Walsh and Mert are analogous art because they are from the same field of endeavor, ground motion prediction (earthquake).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulation model determined at least partly based on geological and/or seismological data associated as disclosed by Walsh by data associated with the area of known hazard as disclosed by Mert.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the development of codes and standards for areas that have not previously had an earthquake in a region as discussed on pg. 1797 ¶6 by Mert “…Because the methodology produces source- and site-specific synthetic ground motion time histories with a goodness-of-fit scores between ‘good’ and ‘excellent’ range (61.128–82.164) based on Anderson (2003), this methodology can be tried to produce ground motion that has not been recorded previously during a catastrophic earthquake in the region and it can be used to develop or improve seismic codes and standards…”

Regarding Claim 29: A system for determining seismic hazard related data, comprising: 
Walsh teaches one or more processors; and memory operably connecting with the one or more processors and storing ([0091] Walsh “…The subject matter described herein can be implemented as one or more computer program products, such as one or more computer programs tangibly embodied in an information carrier (e.g., in a machine readable storage device), or embodied in a propagated signal, for execution by, or to control the operation of, data processing apparatus ( e.g., a programmable processor, a computer, or multiple computers…”)
Walsh teaches a simulation model determined at least partly based on geological and/or seismological data associated with an area of unknown hazard; ([0084] Walsh teaches an assessment of an area of interest, i.e. area of unknown hazard using seismicity, i.e. seismological data “…If risk, infrastructure damage, or felt seismicity are of interest, 714 step 900 begins an assessment of these consequences. In these cases, a range of distances 1626 to exposure should be assessed 902…”)
Walsh teaches geological and/or seismological data associated with ([0084] Walsh teaches an event magnitude of ground motion where the intensity and potential can be determined “…Given an event magnitude, a ground motion prediction equation or a model of ground motion can be used to calculate a curve relating intensity to distance 904. This quantifies the potential for ground shaking at a distance, and can be repeated for each potential distance and magnitude 906…”)
Walsh teaches simulated ground motion intensity data associated with the (Continuing [0084] Walsh teaches determining the Peak Ground Acceleration, i.e. ground motion intensity for the distances around a well location, i.e. area of unknown hazard “…FIG. 16 It also relates Peak Ground Acceleration (PGA) to the Modified Mercalli Intensity scale and shows the cumulative number of people living within each distance of an example well location. In particular, PGA is chosen as the ground motion intensity metric 1624, but the other metrics introduced above could also be used…”)
Walsh teaches wherein the one or more processors are arranged to process simulated ground motion intensity data associated with the area of unknown hazard with a simulation model. ([0084] Walsh teaches determining the Peak Ground Acceleration, i.e. ground motion intensity for the distances around a well location, i.e. area of unknown hazard “…FIG. 16 It also relates Peak Ground Acceleration (PGA) to the Modified Mercalli Intensity scale and shows the cumulative number of people living within each distance of an example well location. In particular, PGA is chosen as the ground motion intensity metric 1624, but the other metrics introduced above could also be used…”)

Although Walsh teaches recorded data [0072] “after one or more earthquakes have been recorded during injection”,
Walsh does not appear to explicitly disclose
data associated with the area of known hazard

However, Mert teaches data associated with the area of known hazard (Pg. 1785 Mert teaches inversion of earthquake recordings, i.e. data, where the source is of a particular earthquake, i.e. area of known hazard “…A simultaneous inversion of earthquake recordings was conducted to obtain moment (Mo), source corner frequency (fc) and site-specific attenuation (tg * ). Simultaneous inversion is based upon the assumption that corrected long period spectral levels, and the source corner frequencies from a particular earthquake will have the same value at each site, so that differences in spectra can be attributed to propagation path, individual site attenuation and site response…”)
Walsh and Mert are analogous art because they are from the same field of endeavor, ground motion prediction (earthquake).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the geological and/or seismological data associated as disclosed by Walsh by data associated with the area of known hazard as disclosed by Mert.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the development of codes and standards for areas that have not previously had an earthquake in a region as discussed on pg. 1797 ¶6 by Mert “…Because the methodology produces source- and site-specific synthetic ground motion time histories with a goodness-of-fit scores between ‘good’ and ‘excellent’ range (61.128–82.164) based on Anderson (2003), this methodology can be tried to produce ground motion that has not been recorded previously during a catastrophic earthquake in the region and it can be used to develop or improve seismic codes and standards…”

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over
Walsh III, U.S. Patent Application Publication 2019/0137639 A1 (hereinafter ‘Walsh’) in view of
Mert, “Physically based ground motion prediction and validation: a case study medium-size magnitude Marmara Sea earthquakes” [2017] (hereinafter ‘Mert’) further in view of
Pourmohammad et al., U.S. Patent Application Publication 2021/0312351 A1 (hereinafter ‘Pourmohammad’).

Regarding Claim 6: Walsh and Mert teach The computer-implemented method of claim 5, further comprising: 
Mert teaches prior to the processing, comparing tectonic settings of the area of unknown hazard with respective tectonic settings of a plurality of areas of known hazard to determine a respective similarity score; and (Pg. 1781 section 2 of Mert discusses the tectonic settings and Pg. 1784 ¶1 Mert teaches have a similarity score based on the ground characteristics, i.e. tectonics “…To validate the simulation algorithm and develop credibility of synthetic seismogram from an engineering point of view, the methodology presented by Anderson (2003) is followed. This methodology proposes a similarity score based on averages of the quality of fit measuring ground motion characteristics…”)

Walsh and Mert do not appear to explicitly disclose
determining the area of known hazard with the highest similarity score; and 
wherein the determined area of known hazard with the highest similarity score is the same area as the area of known hazard based on which the physics-based simulation model is determined.

However, Pourmohammad teaches determining the area of known hazard with the highest similarity score ([0153] Pourmohammad teaches using a similarity score to determine a threat, i.e. hazard and selecting the highest score categories “…In step 1018, the labeling tool can use the similarity score to filter which labels are recommended to a user for confirming which labels are appropriate for particular threats (e.g., suggest categories with a score above a predefined amount and/or select a predefined number of the highest scored categories). After the initial labels are put on some data that labeled data (the step 1011) that is used to calculate the similarity of those labels to the new coming threats. The most relevant labels are shown to the user and the rest of the categories are dropped from the list…”)
Pourmohammad teaches wherein the determined area of known hazard with the highest similarity score is the same area as the area of known hazard based on which the physics-based simulation model is determined. (Continuing [0153] Pourmohammad teaches the highest score allows for the threat or hazard to be characterized by using the existing or known hazard “…This helps the user to be able to quickly identify the potential labels without getting inundated with all the possible labels. In step 1020, the NLP engine 218 can select the category and/or categories for a particular threat based on the scores (e.g., select the highest score). Using the similarity score to select the label for a threat can be used as an alternative and/or together with the classification model 608…”)
Walsh, Mert, and Pourmohammad are analogous art because they are from the same field of endeavor, ground motion prediction (earthquake).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wherein the one or more processors are arranged to process simulated ground motion intensity data associated with the area of unknown hazard with a simulation model as disclosed by Walsh and Mert by determining the area of known hazard with the highest similarity score and wherein the determined area of known hazard with the highest similarity score is the same area as the area of known hazard based on which the physics-based simulation model is determined as disclosed by Pourmohammad.
One of ordinary skill in the art would have been motivated to make this modification in order to be able to quickly assess a risk and identify the risk from known cases stored in a database as discussed in ¶[0078] by Pourmohammad “…the analytics system as described herein can be configured to uses various components to provide scalability and reliable security solutions. The analytics system can be configured to ingest threat data from multiple disparate data sources. The threat data can be information indicating a particular threat incident, i.e., an event that may put the building or other asset at risk ( e.g., a chance of personal injury, theft, asset damage, etc.). Based on the ingested threat data, the analytics system can identify which of a collection of stored assets are affected by the threat, e.g., by performing geofencing with geofences of the assets and reported locations of the threat data. Based on the indication of assets affecting threats, the analytics system can perform risk analytics via an analytics pipeline to perform operations such as risk calculation for the threat and asset, risk decay, and various other analytical operations…”

Conclusion
Claims 1-29 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/JOHN E JOHANSEN/Examiner, Art Unit 2146